UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4292


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RATHDAPHONE VONGDEUANE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:14-cr-00400-HMH-9)


Submitted:   November 22, 2016            Decided:   November 29, 2016


Before DIAZ and THACKER, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


James Arthur Brown, Jr., LAW OFFICES OF JIM BROWN, PA, Beaufort,
South Carolina, for Appellant. Elizabeth Jean Howard, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rathdaphone    Vongdeuane   pled     guilty,   pursuant   to   a   plea

agreement, to conspiracy to distribute heroin and methamphetamine,

in violation of 21 U.S.C. §§ 84l(a)(l), (b)(l)(B), 846 (2012).

The district court imposed the statutory minimum sentence of 60

months’ imprisonment. Counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), stating that there are no

meritorious     grounds     for    appeal     but     questioning     whether

Vongdeuane’s sentencing counsel was ineffective for failing to

offer evidence in support of an objection to the application of

U.S.     Sentencing     Guidelines    Manual        § 2D1.1(b)(1)     (2013).

Vongdeuane filed a supplemental pro se brief which also questions

whether sentencing counsel was ineffective.           We affirm.

       A defendant may raise a claim of ineffective assistance of

counsel on direct appeal only if it conclusively appears from the

record that counsel did not provide effective assistance.             United

States v. Galloway, 749 F.3d 238, 241 (4th Cir. 2014).                Absent

such a showing, ineffective assistance claims should be raised in

a motion brought pursuant to 28 U.S.C. § 2255 (2012), in order to

permit sufficient development of the record.              United States v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).           Here, the record

does   not   conclusively   show   that     counsel   provided   ineffective

assistance; thus, the claim is properly raised, if at all, in a

§ 2255 motion rather than on direct appeal.

                                     2
      Pursuant to Anders, we have reviewed the entire record and

have found no meritorious issues for appeal.              Accordingly, we

affirm the district court’s judgment.         This court requires that

counsel inform Vongdeuane, in writing, of the right to petition

the Supreme Court of the United States for further review.               If

Vongdeuane requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.            Counsel’s

motion must state that a copy thereof was served on Vongdeuane.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                    3